Matter of DeFilippo (2017 NY Slip Op 04272)





Matter of DeFilippo


2017 NY Slip Op 04272


Decided on May 31, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 31, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
WILLIAM F. MASTRO
REINALDO E. RIVERA
MARK C. DILLON
JOHN M. LEVENTHAL, JJ.


2009-02776

[*1]In the Matter of Gary R. DeFilippo, a disbarred attorney. (Attorney Registration No. 3926474)





DECISION & ORDER
Motion by Gary R. DeFilippo for reinstatement to the Bar as an attorney and counselor-at-law. Mr. DeFilippo was admitted to the Bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on January 10, 2001. By opinion and order of this Court dated September 22, 2009, Mr. DeFilippo was disbarred based on his conviction of a felony, effective November 14, 2008, and his name was stricken from the roll of attorneys and counselors-at-law (see Matter of DeFilippo, 67 AD3d 178). By decision and order on motion of this Court dated June 9, 2016, Mr. DeFilippo's motion for reinstatement was held in abeyance and the matter was referred to the Committee on Character and Fitness to investigate and report on his character and general fitness to practice law.
Upon the papers filed in support of the motion and the papers filed in relation thereto, and upon the report of the Committee on Character and Fitness and the exhibits annexed thereto, it is
ORDERED that the motion is granted; and it is further,
ORDERED that, effective immediately, Gary R. DeFilippo is reinstated as an attorney and counselor-at-law, and the Clerk of the Court is directed to restore the name of Gary R. DeFilippo to the roll of attorneys and counselors-at-law.
ENG, P.J., MASTRO, RIVERA, DILLON and LEVENTHAL JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court